RANDALL, Judge
(dissenting).
I respectfully dissent. The record supports the trial court’s decision to resolve Whaley’s claim as a matter of law.
The parties agree that truck drivers do not generally move other drivers’ trucks at loading docks. Whaley testified in a deposition that in his 18 years with Heileman he had never moved another driver's truck at a loading dock nor had he seen anyone else do so. This testimony directly supports the trial court’s conclusion that it was unfor-seeable that an unauthorized party would use Anderson’s vehicle. I cannot find that the trial court erred in concluding that no genuine issues of material fact had to be resolved on the first prong of the Grain Belt test. I would affirm the trial court’s conclusion that respondents are entitled to summary judgment as a matter of law.